Filed with the Securities and Exchange Commission on February 28, 2008 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 308 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 309 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On February 28, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 308 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to update seven series of the Trust as part of the FundX Family of funds:FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund, FundX Flexible Income Fund, FundX Stock Upgrader Fund, FundX ETF Upgrader Fund and FundX ETF Aggressive Upgrader Fund; and to add one series: the FundX Tactical Upgrader Fund. DAL INVESTMENT COMPANY FUNDX UPGRADER FUNDS FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund PROSPECTUS These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. February 28, 2008 1 Table of Contents AN OVERVIEW OF THE FUNDS: RISK/RETURN SUMMARY 3 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 12 THE ADVISOR’S CLASSIFICATION PROCESS 14 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 18 PORTFOLIO HOLDINGS INFORMATION 20 INVESTMENT ADVISOR TO THE FUNDS 21 PORTFOLIO MANAGERS AND MEMBERS OF THE INVESTMENT COMMITTEE 21 SHAREHOLDER INFORMATION 22 SERVICE FEES AND OTHER THIRD PARTY PAYMENTS 31 DISTRIBUTION AND TAXES 31 FINANCIAL HIGHLIGHTS 33 PRIVACY NOTICE INSIDE BACK COVER The FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund and FundX Flexible Income Fund (each a “Fund,” and collectively, the “Funds”) are mutual funds that pursue their objectives by investing exclusively in shares of other mutual funds.The investment objective of the FundX Upgrader Fund, FundX Aggressive Upgrader Fund and FundX Conservative Upgrader Fund is to seek long-term capital appreciation.The investment objective of the FundX Flexible Income Fund is to seek to generate total return, which is capital appreciation plus current income.DAL Investment Company, LLC (the “Advisor”) is the investment advisor to the Funds and is located at 235 Montgomery Street, Suite 1049, San Francisco, California 94104.The Funds are series of Professionally Managed Portfolios (the “Trust”).Other than the FundX Stock Upgrader Fund, the FundX ETF Upgrader Fund, the FundX ETF Aggressive Upgrader Fund, and the FundX Tactical Upgrader Fund which are offered in separate prospectuses, the Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. 2 An Overview of the Funds: Risk/Return Summary What are the Funds’ Investment Objectives? The investment objective of the FundX Upgrader Fund (“Upgrader Fund”) is to maximize capital appreciation over the long term without regard to income. The investment objective of the FundX Aggressive Upgrader Fund (“Aggressive Fund”) is to maximize capital appreciation over the long term without regard to income. The investment objective of the FundX Conservative Upgrader Fund (“Conservative Fund”) is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility. The investment objective of the FundX Flexible Income Fund (“Flexible Income Fund”) is to generate total return, which is capital appreciation plus current income. What are the Funds’ Principal Investment Strategies? While the Funds each have their own investment objective, each Fund seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds (“Underlying Funds”).The Underlying Funds are not affiliated with the Funds or the Advisor.Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.Various Underlying Funds may emphasize either value or growth styles of investing or a combination thereof.Although each Fund primarily invests in no-load and load-waived mutual funds, the Funds are not precluded from investing in Underlying Funds with sales-related expenses, redemption fees and/or service fees in excess of 0.25%. Consistent with each Fund’s investment objective, the Advisor uses an “upgrading” investment strategy to select and manage Underlying Funds.The Advisor believes that the best investment returns can be attained by continually upgrading assets into what it believes to be the top performing Underlying Funds within a given style and risk class, and intends to stay with those funds as long as they continue to provide superior results.(For additional information, please see “Investment Objectives and Principal Investment Strategies.”) Because each of the Funds will bear its share of the fees and expenses of the Underlying Funds, you will pay higher expenses than would be the case if you made a direct investment in the Underlying Funds.There may also be tax consequences associated with capital gains distributions by the Underlying Funds (which may be frequent) and investors could directly incur higher transaction costs because of high portfolio turnover in the Underlying Funds. What are the Principal Risks of Investing in the Funds? An investment in the Funds entails risk.The Funds cannot guarantee that they will meet their respective investment objectives.Since the price of the Underlying Funds each Fund holds may fluctuate, the value of your investment may fluctuate and you could lose money.The following risks could affect the value of your investment: 3 § General Market Risk– General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or market as a whole. § Management Risk– Management risk describes each Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for each Fund.The value of your investment is subject to the effectiveness of the Advisor’s investment strategies in selecting the Underlying Funds and the investment strategies used by the Underlying Funds in selecting investments, including the ability of the investment advisory organizations that manage the Underlying Funds in assessing economic conditions and investment opportunities, and may not result in an increase in the value of your investment or in overall performance equal to other investments. § Foreign Securities and Emerging Markets Risk– The Underlying Funds held by one or more Funds may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and, as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. The Underlying Funds may also invest in emerging markets, which are markets of countries in the initial stages of industrialization and generally have low per capita income. In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. § Non-Diversification Risk– While the Funds themselves are diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified.If an Underlying Fund focuses its investments in a limited number of issuers, its net asset value (“NAV”) per share, market price and total return may fluctuate or decline more in times of weaker markets than a more diversified mutual fund. § Derivative Risk - Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. § Leverage Risk - Some Underlying Funds may borrow money for leveraging and will incur interest expense.The NAV per share of an Underlying Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if it did not borrow funds. 4 In addition, the Upgrader Fund and the Aggressive Fund are subject to the following additional principal risk: § Short Sales Risk–The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. This could cause the Fund’s performance to suffer to the extent that it invests is such an Underlying Fund. The Upgrader Fund, the Aggressive Fund and the Conservative Fund are subject to the following additional principal risks: § Small Company Risk– The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies because small companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Securities of these types of companies have limited market liquidity, and their prices may be more volatile.You should expect that the value of a Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. § Concentration Risk– Because the Underlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting a Fund to sector concentration risk.Sector concentration risk is the possibility that a certain sector may underperform other sectors or the market as a whole.Sectors possess particular risks that may not affect other sectors.The judgment of the investment advisory organizations that manage the Underlying Funds regarding which sectors offer the greatest potential for financial reward consistent with an Underlying Fund’s investment objective will change over time. As a result, if an Underlying Fund is concentrated in a particular sector, it will be subject to greater risk of loss from adverse economic, business or other developments affecting that sector than if its investments were diversified across different sectors. The Upgrader Fund, the Conservative Fund and the Flexible Income Fund are also subject to additional principal risks to the extent the Underlying Funds hold fixed-income securities: § Interest Rate and Credit Risk– Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities.Fixed-income securities with longer maturities generally involve greater risk than those with shorter maturities.Issuers of fixed-income securities might be unable to make principal and interest payments when due. § High-Yield Risk– The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer.Additionally, these instruments are generally unsecured and may be subordinated to other creditor’s claims. 5 Who may want to Invest in the Funds? The Upgrader Fund may be appropriate for long-term investors who are willing to accept an above-average level of market risk associated with investing in a portfolio that depends largely on the value of common stock holdings.The Upgrader Fund may not be appropriate for investors seeking regular income or stability of principal or those pursuing a short-term goal. The Aggressive Fund may be appropriate for long-term investors who are willing to accept a considerable level of market risk associated with investing in a portfolio that depends exclusively on the value of common stock holdings concentrated in one or more sectors or industries.The Aggressive Fund may not be appropriate for investors seeking regular income or stability of principal or those pursuing a short-term goal. The Conservative Fund may be appropriate for long-term investors who are willing to accept an average level of market risk associated with investing in a portfolio that depends largely on the value of common stock holdings and some fixed-income investments.The Conservative Fund may not be appropriate for investors primarily seeking regular income or stability of principal or those pursuing a short-term goal. The Flexible Income Fund may be appropriate for investors seeking growth of capital and current income consistent with the assumption of a low to moderate level of market risk associated with investing in a portfolio that depends largely on the value of fixed-income securities.The Flexible Income Fund may not be appropriate for investors seeking capital appreciation or to avoid current income. What are the Funds’ Investment Performance? The following performance information indicates some of the risks of investing in the Funds.The bar charts below illustrate how theFunds’ total returns have varied from year to year.The table below illustrates the Funds’ average annual total returns over time compared with domestic broad-based market indices.The Funds’ performance, before and after taxes is not necessarily an indication of how the Funds’ will perform in the future. The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns below are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). 6 FundX Upgrader Fund Calendar Year Total Return as of December 31, 2007 During the period shown in the bar chart, the Upgrader Fund’s highest quarterly return was 18.41% for the quarter ended June 30, 2003, and the lowest quarterly return was -15.24% for the quarter ended September 30, 2002. Average Annual Total Returns as of December 31, 2007 Since Inception FundX Upgrader Fund 1 Year 5 Year (11/01/01) Return Before Taxes 15.06% 19.04% 13.48% Return After Taxes on Distributions 13.46% 18.36% 12.90% Return After Taxes on Distributions and Sale of Fund Shares 10.69% 16.58% 11.66% S&P 500® Index(1) 5.49% 12.83% 6.94% Dow Jones Wilshire 5000 Index(2) 5.73% 14.07% 8.36% (1) The Standard & Poor’s 500 (“S&P 500®”) Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested, but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (2) The Dow Jones Wilshire 5000 Index (“DJW 5000 Index”) measures the performance of all U.S.-headquartered companies regardless of exchange.As of February 2008, the DJW 5000 Index was comprised of 4,830 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. 7 FundX Aggressive Upgrader Fund Calendar Year Total Return as of December 31, 2007 During the period shown in the bar chart, the Aggressive Fund’s highest quarterly return was 21.13% for the quarter ended June 30, 2003, and the lowest quarterly return was -5.23% for the quarter ended March 31, 2003. Average Annual Total Returns as of December 31, 2007 1 Year 5 years Since Inception FundX Aggressive Upgrader Fund (7/01/02) Return Before Taxes 19.14% 21.49% 17.34% Return After Taxes on Distributions 18.41% 21.05% 16.95% Return After Taxes on Distributions and Sale of Fund Shares 13.18% 18.94% 15.23% S&P 500® Index(1) 5.49% 12.83% 9.84% Dow Jones Wilshire 5000 Index(2) 5.73% 14.07% 10.97% Russell 2000® Index(3) (1.57)% 16.25% 11.61% (1) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The figures above reflect all dividends reinvested, but do not reflect any deductions for fees, expenses or taxes. (2) The DJW 5000 Index measures the performance of all U.S.-headquartered companies regardless of exchange.As of February 2008, the DJW 5000 Index was comprised of 4,830 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. (3) The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 8% of the total market capitalization of the Russell 3000® Index.It reflects no deduction for fees, expenses or taxes and does include reinvested dividends. You cannot invest directly in an index. 8 FundX Conservative Upgrader Fund Calendar Year Total Return as of December 31, 2007 During the period shown in the bar chart, the Conservative Fund’s highest quarterly return was 15.52% for the quarter ended June 30, 2003, and the lowest quarterly return was -4.69% for the quarter ended March 31, 2003. Average Annual Total Returns as of December 31, 2007 1 Year 5 Years Since Inception FundX Conservative Upgrader Fund (7/01/02) Return Before Taxes 7.37% 14.70% 11.19% Return After Taxes on Distributions 6.43% 13.96% 10.54% Return After Taxes on Distributions and Sale of Fund Shares 5.65% 12.62% 9.53% S&P 500® Index(1) 5.49% 12.83% 9.84% Dow Jones Wilshire 5000 Index(2) 5.73% 14.07% 10.97% (1) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (2) The DJW 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange. As of February 2008, the DJW 5000 Index was comprised of 4,830 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. 9 FundX Flexible Income Fund Calendar Year Total Return as of December 31, 2007 During the period shown in the bar chart, the Flexible Income Fund’s highest quarterly return was 6.30% for the quarter ended December 31, 2003, and the lowest quarterly return was -3.84% for the quarter ended June 30, 2004. Average Annual Total Returns as of December 31, 2007 1 Year 5 Years Since Inception FundX Flexible Income Fund (7/01/02) Return Before Taxes 4.99% 7.15% 6.92% Return After Taxes on Distributions 4.01% 6.06% 5.94% Return After Taxes on Distributions and Sale of Fund Shares 3.39% 5.55% 5.42% Lehman Aggregate Bond Index(1) 6.97% 4.42% 5.15% (1) The Lehman Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends, but reflect no deduction for fees, expenses or taxes. You cannot invest directly in an index. 10 What are the Fees and Expenses Associated with Investing in the Funds? The tables describe the fees and expenses that you may pay if you buy and hold shares of the Funds.The expenses below are based on actual expenses incurred for the fiscal year ended October 31, 2007. FundX Shareholder Fees(1) (fees paid directly from your investment) Upgrader Fund Aggressive Upgrader Fund Conservative Upgrader Fund Flexible Income Fund Maximum Sales Charge (load) Imposed on Purchases None None None None Maximum Deferred Sales Charge (load) None None None None Redemption Fee(2) 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fee 0.96%(3) 1.00%(3) 1.00%(3) 0.70% Distribution (Rule 12b-1) Fees None None None None Other Expenses(4)(6) 0.19% 0.24% 0.27% 0.25% Acquired Fund (Underlying Fund) Fees and Expenses(5) 0.79% 0.75% 0.86% 1.12% Total Annual Fund Operating Expenses 1.94% 1.99% 2.13% 2.07% Expense Reduction/Reimbursement(7) -0.04% -0.04% -0.02% -0.02% Net Annual Fund Operating Expenses Plus Acquired Fund (Underlying Fund) Fees and Expenses(7) 1.90% 1.95% 2.11% 2.05% (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. (2) You will pay a redemption fee of 2.00% on the value of shares you redeem that are held for less than 30 days.This fee will not be imposed on Fund shares acquired through the reinvestment of dividends or other distributions.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) 1.00% is the maximum investment advisory fee to which the Advisor is entitled under the investment advisory agreement. (For additional information, please see the breakpoint schedule under "Investment Advisor to the Funds.") (4) Other Expenses includes interest, custodian, transfer agency and other customary Fund expenses. (5) The Funds are required to disclose Acquired Fund Fees and Expenses in the above fee table.Acquired Fund Fees and Expenses are indirect fees that a fund incurs from investing in the shares of other mutual funds (“Acquired Funds”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in an Acquired Fund’s NAV.However, because the Advisor selects Underlying Funds without regard to expense (see “Investment Objectives and Principal Investment Strategies”), the range of actual expenses of the Underlying Funds are expected to vary with changes in the allocation of each Fund’s assets among various Underlying Funds and may be more or less than the range shown above.Please note that the Net Annual Fund Operating Expenses in the table above does not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this Prospectus.Without Acquired Fund Fees and Expenses, the Net Annual Fund Operating Expenses would have been 1.11%, 1.20%, 1.25% and 0.93% for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively. 11 (6) U.S. Bank, National Association (“U.S. Bank”) receives fees from certain Underlying Funds for processing transactions between the Fund and the Underlying Funds and for servicing the Underlying Funds’ account with the Fund.U.S. Bank rebates a portion of these fees to the Funds through a reduction in custodial, transfer agency, fund administration and fund accounting fees.U.S. Bank rebated fees in the amount of 0.04%, 0.04%, 0.05% and 0.06%, for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively. (7) The Advisor has contractually agreed to reduce its fees and/or pay each Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for shares of the Upgrader Fund, the Aggressive Fund and the Conservative Fund to 1.50% and shares of the Flexible Income Fund to 0.99% of each Funds’ average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and may continue for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made on behalf of a Fund in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. For the fiscal year ended October 31, 2007, the Advisor recouped fees in the amount of 0.03% and 0.04% for the Conservative Fund and Flexible Income Fund, respectively. Examples The Examples below are intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds.The Examples assume that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Examples also assume that your investment has a 5% return each year, dividends and distributions are reinvested, and a Fund’s operating expenses remain the same. The Example reflects the expense limitation agreement for the first year only within each of the years shown below.Although your actual costs may be higher or lower, under the assumptions, your costs would be: Fund 1 Year 3 Years 5 Years 10 Years FundX Upgrader Fund $193 $605 $1,043 $2,261 FundX Aggressive Upgrader Fund $198 $621 $1,069 $2,314 FundX Conservative Upgrader Fund $214 $665 $1,142 $2,460 FundX Flexible Income Fund $208 $647 $1,112 $2,398 Investment Objectives and Principal Investment Strategies Investment Objectives The investment objective of the Upgrader Fund is to maximize capital appreciation over the long term without regard to income. The investment objective of the Aggressive Fund is to maximize capital appreciation over the long term without regard to income. The investment objective of the Conservative Fund is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility. 12 The investment objective of the Flexible Income Fund is to generate total return, which is capital appreciation plus current income. Each Fund’s investment objective is non-fundamental and may therefore be changed, without shareholder approval, upon a 60-day written notice to such Fund’s shareholders. Principal Investment Strategy Each Fund seeks to achieve its investment objective by investing primarily in no-load and load-waived Underlying Funds.Although each Fund primarily invests in no-load and load-waived mutual funds, the Funds are not precluded from investing in Underlying Funds with sales-related expenses, redemption fees and/or service fees in excess of 0.25%.Each Fund will invest primarily in other mutual funds that have an investment objective similar to the Fund’s or that otherwise are permitted investments under the Fund’s investment policies described herein.Nevertheless, the mutual funds purchased by a Fund likely will have certain investment policies and use certain investment practices that may be different from those of the Fund and not described herein.These other policies and practices may subject the other funds’ assets to varying or greater degrees of risk. In selecting investments for the Funds’ portfolios, the Advisor employs an upgrading investment strategy.The Advisor believes that the best investment returns can be attained by “continually upgrading” assets into what it determines to be the current top performing funds within a given style and risk class.Continually upgrading refers to the ongoing process of (1) classifying funds by risk; (2) ranking the funds based on performance using the Advisor’s proprietary methodology; and (3) adjusting a Fund’s portfolio holdings to upgrade from under-performing funds to those that rank higher as a result of this analysis.The Advisor’s upgrading investment strategy is a systematic method of following market leadership that has been developed and refined by the Advisor over the past 38 years.Upgrading is based upon the observation that few, if any, money managers consistently excel.The Advisor believes that every professional money manager has a particular style that works well in some, but not all, market environments.Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, international and domestic areas, etc.Market leadership changes because economic conditions change.But based on the Advisor’s observations, most fund managers do not change their particular styles when the market leadership changes. The Advisor’s approach is to combine the talents and research of those it believes to be the country’s leading money managers in seeking superior returns.The upgrading system is designed to be a logical system of investing in top Underlying Funds while they are performing well, and then moving to others when the Advisor believes the original choices are no longer the best.The Advisor believes continually upgrading can provide an effective way to participate successfully in a broad range of opportunities as they develop.This strategy is effective because of the relatively low transaction costs of investing in no-load or load-waived funds. The Advisor’s upgrading investment strategy has been featured in Money, Barron’s, Forbes, Business Week, Personal Finance, Financial World and MSN/CBS Investing.com., Investor’s Business Daily, Kiplinger’s Personal Finance Report and Hulbert Financial Digest. The Advisor has observed a great diversity of performance returns, typically with only a small percentage of money managers ever invested in the right sectors of the equity market at the right time.Since market leadership is forever rotating, the Advisor moves incrementally toward the top ranked funds by progressively selling the lower ranked funds and reinvesting in the new leaders.See “Upgrading Strategy Risk” under “Principal Risks of Investing in the Funds” below for a discussion of the risks of short-term investing or focusing on near-term performance. 13 In general, the Advisor selects mutual funds that it believes offer above-average prospects for achieving each Fund’s goal of either capital growth or capital preservation.The Advisor believes such funds can be identified primarily through current performance.Prospective funds are first classified based on risk, as measured by historical performance, with a focus on downside records and then ranked based on recent performance.The Advisor believes that investing in other mutual funds will provide the Fund with opportunities to achieve greater diversification of portfolio securities and investment techniques than the Fund could achieve by investing directly in individual portfolio securities. Since 1976, the Advisor has published a monthly newsletter, NoLoad Fund*X, providing performance data on over 750 funds, including FundX Scores and Ranks, which is the Advisor’s proprietary method used to evaluate and rank funds.Although the Underlying Funds purchased for the Funds will generally also be highly ranked in NoLoad Fund*X, the Advisor may also invest in funds not included in the newsletter, such as institutional or other mutual funds not available to the general public, but available to the Advisor. The Advisor uses a proprietary system to classify funds according to risk, based primarily on their historical performance with emphasis on their downside records.As its secondary selection process, the Advisor then scores and ranks the funds by its proprietary system, based on one-month, three-month, six-month and twelve-month total returns.Five different classes of funds are categorized based on different risk characteristics, which include: Class Risk Profile Class 1 Most Speculative Funds Class 2 Speculative Funds Class 3 High Quality Growth Funds Class 4 Total Return Funds Class 5 Fixed-Income Funds The Underlying Funds in which the Funds invest are principally chosen from the above five categories as described in more detail below under “The Advisor’s Classification Process.” The Advisor’s Classification Process The Advisor has constructed four risk classes for equity funds.Bond funds are grouped into a fifth class.Using broad categories allows the Advisor to have a full range of investment opportunities available to the Funds.For instance, rather than isolating international funds from domestic, the Advisor groups them with others with similar downside risk.This allows the best funds to rise to the top, whatever their investment approach may be.Occasionally, some overlap may occur.You may find a Class 2 fund showing no more volatility than a typical Class 3 fund.Furthermore, the Advisor may re-classify funds when new information indicates such change is appropriate.The descriptions below provide a realistic indication of what might be expected from a fund in each classification. Class 1: Growth – Most Speculative Stock Funds Class 1 includes funds that focus on special investments, industries or market sectors.Class 1 funds may invest in small, new and/or unseasoned companies.International funds may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These funds may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. 14 Class 2: Growth – Speculative Stock Funds Class 2 includes funds invested in small or mid-sized companies.Many of these funds may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These funds mostly hold common stocks, but may contain convertible bonds or other instruments.These funds may have moderate to high portfolio turnover. Class 3: Growth – Higher Quality Stock Funds Generally, Class 3 funds are comprised of diversified portfolios invested in well-established companies.Such portfolios may include some fixed-income instruments such as bonds, convertibles, preferred stock or cash and may have flexibility to move to large cash positions.International (foreign) or global (foreign and domestic) funds in this class tend to invest in larger companies in mature economies (e.g., Europe & Japan).Primary objectives among these funds include long-term growth with little emphasis on income. Class 4: Total Return (or Balanced) Funds Class 4 funds include a wide variety of investment strategies, usually including common stocks.Often these funds hold income-generating instruments to lower portfolio volatility.Some of these funds may use derivative instruments to a limited extent, specifically to lessen volatility, such as futures, put options or short selling. Class 5: Fixed-Income – Bonds Generally, Class 5 funds have a primary objective of current income and preservation of capital.This class is divided into categories of fixed-income securities that are further divided by duration and maturity.It is not the Advisor’s intention to purchase funds to achieve a particular tax result. The Funds FundX Upgrader Fund Under normal market conditions, the Upgrader Fund will typically maintain a core holding of Class 3 funds.However, at the Advisor’s discretion, the Upgrader Fund may invest a portion of its portfolio in other classes when the Advisor either perceives greater potential returns by taking additional risk in Class 1 or Class 2 funds, or believes the market dictates that it should be more defensive and hold Class 4 funds.While the Underlying Funds in Class 3 will generally invest in some fixed-income securities and equity securities of U.S. and foreign companies with a wide range of market capitalization, the Class 1 and Class 2 funds may tend to have concentrated positions within certain sectors or industries or may be heavily invested in companies with small market capitalization.The Advisor considers Underlying Funds whose holdings have an average market capitalization of over $7.5 billion to be large capitalization funds, $2.5 billion to $7.5 billion to be medium capitalization funds and $2.5 billion or less to be small capitalization funds. At times, the Upgrader Fund may have exposure to Class 4 funds, with investment objectives that incorporate both income and capital appreciation (e.g., balanced funds), or Class 5 fixed-income funds with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade).Investments in Class 4 and Class 5 funds are intended to reduce the risk and potential volatility of the underlying stocks held by the common stock funds in which the Upgrader Fund will invest, although there can be no assurance that fixed-income fund holdings will be able to moderate risk in this manner. The term investment grade refers to the credit quality of fixed-income securities as established by a recognized rating agency, such as Standard & Poor’s®. 15 The Upgrader Fund also may purchase, without limit, shares of international and global Underlying Funds that focus their investment in securities of companies located outside of the U.S., when they meet the Advisor’s selection criteria.Furthermore, the Upgrader Fund may also invest up to 50% of its assets in Underlying Funds that focus their investment in the equity securities of companies located in countries considered to have emerging markets or developing economies.The Upgrader Fund considers emerging markets countries to be those defined by the Morgan Stanley Capital International (“MSCI”) Emerging Markets Index. FundX Aggressive Upgrader Fund Under normal market conditions, the Aggressive Fund may be invested as much as 100% in Underlying Funds from Class 1 and Class 2.While the Underlying Funds in Class 3 will generally invest in some fixed-income equity securities of U.S. and foreign companies with a wide range of market capitalization, the Class 1 and Class 2 funds may tend to have concentrated positions within certain sectors or industries or may be heavily invested in companies with small market capitalization.In addition, some of the Underlying Funds in which the Aggressive Fund invests may engage in short sale transactions. The Aggressive Fund also may purchase, without limit, shares of international and global Underlying Funds that focus their investment in securities of companies located outside of the U.S., when they meet the Advisor’s selection criteria.Furthermore, the Aggressive Fund may also invest up to 50% of its assets in Underlying Funds that focus their investment in the equity securities of companies located in countries considered to have emerging markets or developing economies.The Aggressive Fund considers emerging markets countries to be those defined by the MSCI Emerging Markets Index. FundX Conservative Upgrader Fund Under normal market conditions, the Conservative Fund will invest substantially in shares of Class 3 funds.These Underlying Funds generally invest in equity securities of U.S. and foreign companies with a wide range of market capitalization.In addition, the Conservative Fundwill generally have significant exposure to Class 4 funds, with investment objectives that incorporate both income and capital appreciation (e.g., balanced funds), and Class 5 fixed-income funds with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade).Investments in Class 4 and Class 5 funds are intended to reduce the risk and potential volatility of the underlying stocks held by common stock funds which the Conservative Fund will hold, although there can be no assurance that fixed-income fund holdings will be able to moderate risk in this manner. The Conservative Fund also may purchase, without limit, shares of international and global Underlying Funds that invest in securities of companies located outside of the U.S., when they meet the Advisor’s selective criteria. Furthermore, the Conservative Fund may also invest up to 50% of its assets in Underlying Funds that invest in the equityor debt securities of companies located in countries considered to have emerging markets or developing economies.The Conservative Fund considers emerging markets countries to be those defined by the MSCI Emerging Markets Index. 16 FundX Flexible Income Fund Under normal market conditions, the Flexible Income Fund invests exclusively in shares of Class 4 and Class 5 funds.These Underlying Funds will generally possess investment objectives that incorporate both income and capital appreciation (e.g., balanced funds), or fixed-income funds with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade).Under many circumstances, the Flexible Income Fund will be invested in pure fixed-income funds that may include any type of fixed-income security (e.g., high-yield, convertible bonds, etc.).In fact, to best take advantage of the current economic and interest rate environment, it is anticipated that the Flexible Income Fund will actively vary its investments in fixed-income funds among those holding securities with disparate maturities and credit qualities. By maintaining an emphasis on fixed-income allocations, the Advisor will cushion market volatility during periods of decline in the equity market.While the fixed-income component of the Flexible Income Fund may not strictly adhere to the upgrading investment strategy, the Advisor will focus on those equity funds determined to be the current top performing funds within Class 4.It is possible that the Flexible Income Fund will, at times, gain some low to modest level of capital appreciation from its investments in equity funds. The Flexible Income Fund also may purchase, without limit, shares of international and global Underlying Funds that invest in securities of companies located outside of the U.S., when they meet the Advisor’s selection criteria.Furthermore, these investments may include Underlying Funds that invest significant amounts of their portfolios in the securities of companies located in countries considered to have emerging markets or developing economies.The Flexible Income Fund considers emerging markets countries to be those defined by the MSCI Emerging Markets Index. All Funds Please remember that the Funds are independent from any of the Underlying Funds in which they invest and have little voice in or control over the investment practices, policies or decisions of those Underlying Funds.If a Fund disagrees with those practices, policies or decisions, it may have no choice other than to liquidate its investment in that Underlying Fund, which may entail losses.An Underlying Fund may limit a Fund’s ability to sell its shares of the Underlying Fund at certain times. In these cases, such investments will be considered illiquid and subject to the Fund’s overall limit on illiquid securities.For example, no Underlying Fund is required to redeem any of its shares owned by a Fund in an amount exceeding 1% of the Underlying Fund’s shares during any period of less than 30 days.As a result, to the extent that a Fund owns more than 1% of an Underlying Fund’s shares, the Fund may not be able to liquidate those shares promptly in the event of adverse market conditions or other considerations.Also, the investment advisors of the Underlying Funds in which a Fund invests may simultaneously pursue inconsistent or contradictory courses of action.For example, one Underlying Fund may be purchasing securities of the same issuer whose securities are being sold by another Underlying Fund, with the result that the Fund would incur an indirect brokerage expense without any corresponding investment or economic benefit. Furthermore, the Funds will normally invest only in Underlying Funds that do not impose up-front sales loads, deferred sales loads, distribution fees of more than 0.25% or redemption fees.If a Fund invests in an Underlying Fund that normally charges an up-front sales load, it may use available sales load waivers and quantity discounts to eliminate the sales load.However, this policy does not preclude the Funds from investing in Underlying Funds with sales related expenses, redemption fees or service fees in excess of 0.25%. Each Fund is actively managed and has no restrictions upon portfolio turnover; however, the Advisor does not anticipate that a Fund’s annual portfolio turnover rate will substantially be in excess of 200% on a regular basis.A high portfolio turnover rate (100% or more) may result in the realization and distribution of higher capital gains to Fund shareholders and may mean a higher tax liability.A high portfolio turnover rate may also lead to higher transaction costs, which could negatively affect a Fund’s performance. 17 For temporary defensive purposes under abnormal market or economic conditions, a Fund may hold all or a portion of its assets in money market instruments, money market funds or U.S. government repurchase agreements.A Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies.To the extent a Fund is invested in such defensive instruments, the Fund may not achieve its investment objective. Up to 25% of a Fund’s assets may be invested in shares of a single Underlying Fund.A Fund may invest in Underlying Funds that are permitted to invest more than 25% of their assets in a single industry and may also invest in Underlying Funds that are themselves non-diversified. Section 12(d)(1) of the 1940 Act restricts investments by registered investment companies in securities of other registered investment companies, including the Underlying Funds.The acquisition of shares of the Underlying Funds by the Funds is therefore subject to the restrictions of Section 12(d)(1) of the 1940 Act, except as may be permitted by an exemptive order obtained by the Underlying Funds that permits registered investment companies such as the Funds to invest in the Underlying Fund beyond the limits of Section 12(d)(1), subject to certain terms and conditions, including that the Fund enter into an agreement with the Underlying Fund regarding the terms of the investment. Principal Risks of Investing in the Funds Although the Funds principally invest in any number of Underlying Funds, this investment strategy does not eliminate investment risk.Therefore, there is no assurance that the Funds will achieve their investment objectives.Since the prices of securities may fluctuate, the value of your investment in the Funds may fluctuate and you could lose money.The following list sets forth more information about the principal risks that apply to the Funds.The following risks apply to each Fund unless otherwise noted. GENERAL MARKET RISK - The Funds’ assets will be invested in Underlying Funds that themselves invest primarily in equity securities.The value of your investment in each Fund depends on the value of the Underlying Funds it owns.In turn, the value of each of the Underlying Funds depends on the market value of the equity securities in which it has invested.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. MANAGEMENT RISK - Management risk describes a Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment in a Fund is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. UPGRADING STRATEGY RISK - The Funds employ an “upgrading” strategy whereby they continually seek to invest in the top-performing funds at a given time.When investment decisions are based on near-term performance, however, the Funds may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value.Furthermore, focusing on current market leaders may expose the Funds to concentration risk. 18 SMALL COMPANY RISK - The Upgrader Fund, the Aggressive Fund and the Conservative Fund may invest in Underlying Funds that invest in small capitalization companies.As a result, your investment will be subject to small company risk.Small company risk is the risk that, due to limited product lines, markets or financial resources, dependence on a relatively small management group or other factors, small companies may be more vulnerable than larger companies to adverse business or economic developments.Securities of small companies are generally less liquid and more volatile than securities of larger companies or the market averages.In addition, small companies may not be as well-known to the investing public as large companies, may not have institutional ownership and may have only cyclical, static or moderate growth prospects.In addition, the performance of an Underlying Fund may be adversely affected during periods when the smaller capitalization stocks are out-of-favor with investors.Under normal market conditions, the Advisor intends to hold small company funds only when small company stocks are outperforming large company stocks. INTEREST RATE AND CREDIT RISK - The Underlying Funds comprising the Upgrader Fund, the Conservative Fund and the Flexible Income Fund’s portfolios may hold bonds and other fixed-income securities.Underlying Funds of this type invest a portion of their assets in bonds, notes and other fixed-income and convertible securities, as well as preferred stock.Generally, the value of a fixed-income portfolio will decrease when interest rates rise and increase when interest rates fall.Therefore, an Underlying Fund’s NAV will fluctuate in response to changes in interest rates.Also, fixed-income securities with longer maturities generally involve greater risk than securities with shorter maturities.In addition to interest rate risk, changes in the creditworthiness of an issuer of fixed-income securities and the market’s perception of that issuer’s ability to repay principal and interest when due can also affect the value of fixed-income securities held by an Underlying Fund. HIGH-YIELD RISK - The Flexible Income Fund may invest in Underlying Funds that focus its investments in securities rated below investment grade.Furthermore, the Underlying Funds owned by the Upgrader Fund and the Conservative Fund may also invest in such bonds.Fixed-income securities receiving the lowest investment grade rating may have speculative characteristics, and, like securities rated below investment grade, when compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in adverse economic conditions or other circumstances.High-yield, high risk and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity and fluctuations in value due to public perception of the issuer of such securities. FOREIGN SECURITIES RISK - One or more Underlying Funds may invest in the securities of foreign companies.As a result, such Underlying Fund would be subject to foreign securities risk.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. EMERGING MARKETS RISK - In addition to developed markets, Underlying Funds may invest in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues, which could reduce liquidity. 19 NON-DIVERSIFICATION RISK– While the Funds themselves are diversified, some of the Underlying Funds may invest in a limited number of issuers and therefore, may be non-diversified.Because such an Underlying Fund focuses its investments in a limited number of issuers, its NAV and total return may fluctuate or decline more in times of weaker markets than a more diversified mutual fund. CONCENTRATION RISK– It is anticipated that the Upgrader Fund, the Aggressive Fund and the Conservative Fund will invest in Underlying Funds with concentrated investments.In the case of an Underlying Fund that concentrates its investments in a particular industry or sector, events may occur that impact that industry or sector more significantly than the stock market as a whole.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors. DERIVATIVE RISK - Some Underlying Funds may use derivative instruments which derive their value from an underlying asset, currency or index.Investments in such Underlying Funds may involve the risk that the value of derivatives may rise or fall more rapidly than other investments, and the risk that an Underlying Fund may lose more than the initial amount invested in the derivative.Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which would result in a loss. SHORT SALES RISK - Some of the Underlying Funds in which the
